         Case 6:18-cv-00536-JR       Document 35     Filed 03/19/21    Page 1 of 2




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

PATRICIA A. BARBEE,                           Case No. 6:18-cv-00536-JR

    Plaintiff,
                                              ORDER GRANTING PLAINTIFF’S
  vs.                                         MOTION AND MEMORANDUM FOR
                                              APPROVAL OF ATTORNEY FEES
ANDREW SAUL,                                  PURSUANT TO 42 U.S.C. § 406(b)
Commissioner of Social Security,

     Defendant.



        Plaintiff brought this action seeking review of the Commissioner’s final decision to

deny Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI). On

April 9, 2019, I ordered and adjudged that the case be reversed and remanded for an

award of benefits. [Dkt. No. 27].

        Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant

has no objection to the request. I have reviewed the record in the case, the motion, and

the supporting materials including the award of benefits, the free agreement with

counsel, and the recitation of counsel’s hours and services. Applying the standards set

by Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), I find the requested fees

reasonable.

        I grant the motion as amended [Dkt. No. 32] and award Plaintiff’s counsel

$18,985.15 in attorney’s fees under 42 U.S.C. § 406(b). Previously, I awarded Plaintiff

attorney’s fees in the amount of $7,180.16 under the Equal Access to Justice Act

1 – ORDER
        Case 6:18-cv-00536-JR       Document 35     Filed 03/19/21   Page 2 of 2




(EAJA), 28 U.S.C. § 2412. [Dkt. No. 29]. When issuing the section 406(b) check for

payment to Plaintiff’s attorney, the Commissioner is directed to subtract the amount

previously awarded under EAJA and make payable to Plaintiff’s attorney the balance of

$11,804.99, less any applicable processing fees as allowed by statute. Any amount

withheld after all administrative and court attorney’s fees are paid should be released to

the claimant.

      IT IS SO ORDERED



      Dated this 19th day of March, 2021.

                                          /s/ Jolie A. Russo
                                         __________________________
                                         Hon. Jolie A. Russo
                                         United States Magistrate Judge


Prepared by:
John E. Haapala, Jr.
OSB No. 061739
401 E. 10th Ave., Ste. 240
Eugene, OR 97401
Ph. 541-345-8474
jeh@haapalaw.com
Attorney for Plaintiff




2 – ORDER
